El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
Ana H. Carmona Sánchez y su esposo solicitaron del re-gistrador la inscripción de una resolución dictada por la corte de distrito en un expediente de dominio. Esta resolución *252decía que ella había adquirido de Heraelia Sánchez por la suma de $8,000^1a siguiente finca:
“Rústica: Parcela de terreno de cieNto seteNta y siete cnerdas, o sean setenta y nueve hectáreas y cincuenta y seis áreas, y ochenta y seis centiárcas, radicado en el barrio Piñas del término Municipal de Comerío, colindante por el Norte con tierras de la Sucesión de Don Gumersindo Carmona y terrenos de doña Enriqueta Carmona, por el Este con tierras de don Manuel Espina y la Sucesión de don Be-nigno Espina, Pedro Carrasquillo, Sucesión Carmona y Sucesión de doña Elvira Vázquez. Al Oeste con tierras de don Bernardo Pérez y el Río ‘La Plata’. Por el Sur con la Sucesión Carmona y Bernardo Pérez”.
El registrador se negó a inscribir la resolución de la corte por el fundamento de que del registro aparece inscrito el dominio de tres propiedades de 119, 30 y 58 cuerdas radi-cadas en el barrio Piñas de Comerío, números 829, 690 y 145, respectivamente, a favor de Juan Bautista Carmona y Vázquez, casado con Heraelia Sánchez Ortiz; y que la situa-ción de dichas fincas, sus colindaneias y su procedencia, ha-bían suscitado una duda razonable en su ánimo en cuanto a si estas fincas, ya inscritas a nombre de otra persona, cons-tituyen la misma finca que la descrita en la resolución de dominio, aquí presentada para inscripción. Este recurso es para revisar la nota del registrador.
El registrador hace constar que la cabida de dos de las fincas ya inscritas asciende a 177 cuerdas, el número exacto de cuerdas que tiene la finca objeto del expediente de domi-nio de que aquí se trata. Dice también el registrador que las fincas que colindan con la finca que se trata de inscribir, •es decir, terrenos pertenecientes a Cristina Vázquez Miranda, Enriqueta Carmona y la Sucesión de Gumersindo Carmona, son fincas pertenecientes a parientes de Juan Bau-tista Carmona y Vázquez adquiridas por ellos después de su muerte al hacerse una partición de sus bienes; y en cuanto a los terrenos pertenecientes a Manuel Espina y Bernardo Pérez, según surge del registro, éstos son terrenos que per-*253tenecieron a la Sucn. de Juan Bautista Carmona Vázquez; y además, la colindaneia invariable e incambiable por el Oeste de las fincas inscritas y de la que se intenta inscribir, es el Río “La Plata”.
Expone también el registrador otros hechos que contri-buyeron a levantar la duda razonable en su ánimo de que la finca en la resolución del expediente de dominio es una agru-pación de estas, fincas ya inscritas; es decir, Juan Bautista Carmona Vázquez, fallecido el, 23 de mayo de 1895, es-taba casado con Cristina Vázquez Miranda, y entre sus siete hijos que eran sus herederos, había uno llamado Juan Bautista Carmona y Vázquez, casado con Heraelia Sánchez Ortiz. Cuando falleció el segundo Juan Bautista Carmona y Vázquez el 6 de julio de 1921, dejó nueve hijos, entre los cuales había uno llamado Juan Bautista Carmona y Sánchez, quien falleció sin dejar descendientes. La madre de éste, Heraelia Sánchez Ortiz, y su viuda, Margarita Rodríguez, también conocida como Margarita Umpierre Rodríguez, fue-ron declaradas como sus herederas. Otra hija de los espo-sos Juan Bautista Carmona Vázquez y Heraelia Sánchez Ortiz, es Ana Heraelia Carmona y Sánchez, la recurrente en este caso. Las tres fincas en cuestión están ya inscritas a nombre de Juan Bautista Carmona y Vázquez y de otro Juan Bautista Carmona y Vázquez, y por tanto pertenecientes a sus herederos, entre los que se encuentra la aquí recurrente y Heraelia Sánchez Ortiz; y, como hemos visto, la recurrente reclama representada por ésta última.
El registrador también señala la participación de Hera-elia Sánchez Ortiz, causante de la recurrente, en virtud, de anotaciones de embargos hechas sobre las fincas de 58 y 119 cuerdas en los casos de R. Fabián & Co. y P. Millón y Com-pañía, Sucesores v. Heraelia Sánchez, viuda de Carmona, Margarita Rodríguez, conocida como Margarita Umpierre Rodríguez, viuda de Carmona y la Sucesión de Juan Bau-tista Carmona y Sánchez.
*254La inscripción en el Registro en cnanto a la finca 829 dice que es nna finca rústica situada en el barrio Pifias de Comerío, compuesta de 119 cuerdas. Sus eolindancias son como sigue: Por el Norte, con terrenos de Cristina Vázquez y Miranda y Enriqueta Carmona Vázquez; por el Este, con terrenos de José Rosa Carmona y Elvira Vázquez; por el Sur, con terrenos de José Pablo Rivera; y por el Oeste, con el Río “La Plata” y terrenos de Pablo José Rivera. Juan Bautista Carmona y Vázquez, casado entonces, compró una finca principal de 582 cuerdas a Nicolás Jiménez Muñoz, de la cual se segregó la finca aquí envuelta. El referido Juan Bautista Carmona y Vázquez falleció el 23 de mayo de 1895. En un testamento abierto éste hizo constar que estaba ca-sado con Cristina Vázquez y Miranda, y designó como sus herederos a sus siete hijos, José Francisco, José Rosa, Gu-mersindo Timoteo, Cristina, Hipólita, Enriqueta y Juan Bau-tista Carmona y Vázquez.' ■ Después de dividirse la herencia, Juan Bautista Carmona y Vázquez inscribió, como su parti-cipación en la misma, las 119 cuerdas aquí envueltas.
Las inscripciones A y B de esta finca se encuentran en el Registro en el sitio adecuado. Dicen que la inscrita finca antes mencionada estaba sujeta a dos embargos en los casos de R. Fabián & Co. y P. Millón & Compañía, Sucesores contra (1) Heraclia Sánchez viuda de Carmona, (2) Margarita Rodríguez también conocida como Margarita Umpierre Ro-dríguez, viuda de Carmona y (3) la Sucesión de Juan Bau-tista Carmona y Sánchez.
Cuando examinamos las eolindancias de la finca número 829 y aquellas que se encuentran en la resolución del expe-diente de dominio, hallamos que sus eolindancias coinciden en parte — la finca número 829 colindando por el Norte con terrenos de Enriqueta Carmona Vázquez y Cristina Vázquez Miranda, y la finca aquí envuelta, colindando por el Norte con terrenos de Enriqueta Carmona y Sucesión de Gumer-sindo Carmona. Se desprende también que Cristina Váz-*255quez Miranda era la esposa del primer Juan Bautista Car-mona Vázquez y madre del segundo Juan Bautista Carmona Vázquez, habiendo inscrito el primero a su nombre las origi-nales 582 cuerdas, y el segundo habiendo inscrito a su nom-bre una segregación de la finca número 829. También apa-rece que Gumersindo Carmona pudo haber sido Gumersindo Timoteo Carmona Vázquez, hijo del primero y hermano del segundo Juan Bautista Carmona Vázquez, y que el terreno adquirido por aquél de su padre es el terreno poseído ahora por su Sucesión. Así vemos que la finca en la resolución del expediente de dominio colinda con terrenos que aparente-mente provienen de la misma fuente que la finca 829.
También debe notarse que la recurrente en este caso es Ana Heraclia Carmona Sánchez, reclamante a través de He-raelia Sánchez quien, como indican las anotaciones de embargo, es la viuda de Juan Bautista Carmona Vázquez, dueño del registro de esta finca; también, la recurrente parece ser hija de dicho matrimonio.
La colindancia Oeste de ambas fincas coincide también parcialmente. La colindancia para la finca 829 es el Río “La Plata”. La colindancia Oeste de la finca aquí envuelta es el Río “La Plata”, y terrenos de Bernardo Pérez. Afirma el Registrador en su alegato que, en cuanto a las otras co-lindancias, de conformidad con las inscripciones en el Regis-tro, constituyen terrenos que, aunque ahora propiedad de alguna-otra persona, anteriormente pertenecieron a la Suce-sión de Juan Bautista Carmona y Vázquez. No podemos determinar la corrección de este aserto, ya que del récord ante nos no aparece prueba al efecto.
La finca número 690 consiste de 30 cuerdas y está situada parte en el barrio Río Hondo y parte en el barrio Pinas de Comerío. Fué adquirida por Juan Bautista Carmona Váz-quez, casado con Ana Heraclia Sánchez Ortiz. Este es pro-bablemente el segundo Juan Bautista Carmona Vázquez, ya que el primero estaba casado con Cristina Vázquez y Miranda. *256La finca colinda por el Norte con terrenos propiedad de Juan Bautista Carmona; por el Este con terrenos de Manuel Pon-tón; por el Sur con terrenos de Faustina B-ivera Fontánez; y por el Oeste con el Río “La Plata”. Este último consti-tuye la única colindancia similar de esta finca y aquella des-crita en la resolución de dominio. Debe notarse que ambas fincas colindan con terrenos de Juan Bautista Carmona; pero una colinda por el Norte con fincas de la Sucesión Carmona, mientras que la otra colinda por el Este con terrenos descri-tos como pertenecientes a Juan Bautista Carmona.
La finca número 145 es una finca rústica, situada en el barrio Pifias, en la jurisdicción de Sabana del Palmar, con-sistente de 58 cuerdas. Colinda por el Norte con terrenos de Modesto Cobián; por el Este con terrenos de Modesto Co-bián y Félix Pérez y Cirilo Pérez; y por el Oeste y Sur con terrenos de Juan Bautista Carmona y Vázquez. Este último inscribió su derecho a esta finca después de tramitar un ex-pediente posesorio. Debido al hecho de que esta posesión se inscribió en 1883, obviamente se refiere a la primera de las dos personas llamadas Juan Bautista Carmona Vázquez. Aquí tenemos una colindancia que es aparentemente idén-tica, toda vez que la finca número 145 colinda por el Sur con terrenos de Juan Bautista Carmona y la finca descrita en la resolución del expediente de dominio colinda por el Sur con una finca propiedad de la Sucesión Carmona. Idénticas ano-taciones de encargo a las de la finca 829 surgen aquí, indi-cando de esta manera que se originan de la misma fuente.
El registrador también acompaña certificación de una inscripción hecha con referencia a una finca urbana radicada en Comerío. Consta de un solar sobre el que construyó una casa Juan Bautista Carmona Vázquez, casado con Heraelia Sánchez Ortiz. Esta última falleció en 1921 dejando los si-guientes hijos: Luis Roberto, Josefa Teresa, Juan Bautista, Delfina Heraelia, Ana Heraelia, Guillermo, María Cristina, Luis Pío, Manuel Gumersindo, todos de apellidos Carmona *257Sánchez. Juan Bautista Carmona Sánchez, uno de estos he-rederos, murió sin tener hijos, y la corte' de distrito dictó> una resolución al efecto de que sus herederos eran su esposa Margarita Rodríguez, conocida como “Umpierre Rodríguez”, y su madre Heraclia Sánchez Ortiz. Todo ello indica que lá Heraclia Sánchez Ortiz mencionada en los embargos, y la Heraclia Sánchez, a través de la cual los recurrentes recla-man, era la esposa de Juan Bautista Carmona Vázquez y' que la recurrente Ana Heraclia Carmona Sánchez era su hija.
Si bien los hechos expuestos no dan lugar a la inferencia de que la finca número 690 ya estaba inscrita, creemos que el registrador estuvo justificado en concluir que existía una duda razonable en su ánimo en cuanto a si la finca que se trataba de inscribir aquí estaba o no ya inscrita como las fincas 829 y 145. Como dijimos en el caso de Marrero v. Registrador de la Propiedad de Mayagüez, 25 D.P.R. 834, 836: “El registrador debe negar la inscripción no sólo cuando tiene certeza plena de que el derecho que se trata de inscri-bir lo está ya a nombre de persona distinta de la que otorga la trasmisión, sino cuando tiene duda razonable y fundada de ello’. (Véase también Colón v. Registrador de la Propiedad de Caguas, 24 D.P.R. 770).
La superficie envuelta en las fincas 829 y 145 asciende a 177 cuerdas, lo mismo que la finca de que aquí se trata. Las fincas 829 y 145 estaban ambas sujetas a los embargos men-cionados en las anotaciones antes descritas. Y de dichas anotaciones es razonable concluir que Ana Heraclia Carmona Sánchez, la aquí recurrente, pudiera ser uno de los miembros de la Sucesión de Juan Bautista Carmona Vázquez, el dueño de la propiedad en el registro. También, la recurrente re-clama a través de Heraclia Sánchez que pudiera ser Hera-clia Sánchez Ortiz, la viuda de Juan Bautista Carmona y Vázquez y madre de la recurrente, y hermana de Juan Bau-tista Carmona y Sánchez, cuya viuda Margarita Rodríguez, también conocida como “Umpiere Rodríguez”, se menciona *258en dichos embargos. Además, una agrupación de las fincas 829 y 145 resultaría en las mismas colindancias que la finca aquí envuelta, como signe: (1) por el Norte con terrenos de Enriqueta Carmona; (2) por el Oeste con el Río “La Plata” y (3) por el Sur con terrenos de la Sucesión Carmona. Es cierto que otras colindancias, y parcialmente estas mismas colindancias, no todas coinciden; pero debe tenerse en cuenta que los bienes cambien de dueño y que las colindancias no siempre continúan siendo las mismas.
Estamos satisfechos en virtud de todas estas circunstan-.cias que el registrador, de conformidad con nuestras decisio-nes en los casos de Marrero y Colón, estuvo justificado al negarse a inscribir la resolución de la corte de distrito.

La nota del registrador será confirmada.